DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 10 and 14 (see Remarks pages 7-11 filed on 07/06/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Masumoto (US 2018/0004463) discloses image forming apparatus according to the present invention causes an image forming portion to perform image forming processing based on a security job issued by an output-permitted user, in a case where an outsider-use-possibility calculated by an outsider-use-possibility calculation portion becomes equal to or smaller than a predetermined threshold value on the basis of information of a movement trajectory of the output-permitted user and also the output-permitted user has been detected in an output-process-start area. Accordingly, it is possible to enhance the convenience for the output-permitted user while ensuring the security of the output product based on the security job issued by the user, (Para 0049-0237). However, Masumoto does not disclose in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based on a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance from the printer and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job.”
Further, the next closest prior art Prenn (US 2003/0202100) discloses image-forming device with an external activity-recording camera is disclosed. The image-forming device includes a case, a printing mechanism disposed within the case, and the camera. The camera is disposed at the case, and is event-driven to record external activity around the image-forming device, (Para 0015-0036). However, Prenn does not disclose in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based on a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance from the printer and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job.”
Finally, the next closest prior art Shibata (US 2015/0277806) discloses image forming apparatus accepts a reservation for itself from a terminal device communicably connected to the image forming apparatus via a network. Upon receiving a reservation containing a reservation time from the terminal device of a user, who is a reserving user, a reservation unit determines whether the current time is the reservation time. If it is determined that the current time is the reservation time, a prohibiting unit prohibits other users from using the image forming apparatus with the satisfaction of “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based on a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance from the printer and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job.”
Therefore, the prior arts Masumoto, Prenn and Shibata alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based on a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance from the printer and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job.”

 “in response to a determination that the user is within the certain threshold distance from the printer, determining, by the processor, whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiating by the processor, printing of the print job.”
Further, the next closest prior art Prenn (US 2003/0202100) discloses image-forming device with an external activity-recording camera is disclosed. The image-forming device includes a case, a printing mechanism disposed within the case, and the camera. The camera is disposed at the case, and is event-driven to record external activity around the image-forming device, (Para 0015-0036). However, Prenn does not “in response to a determination that the user is within the certain threshold distance from the printer, determining, by the processor, whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiating by the processor, printing of the print job.”
Finally, the next closest prior art Shibata (US 2015/0277806) discloses image forming apparatus accepts a reservation for itself from a terminal device communicably connected to the image forming apparatus via a network. Upon receiving a reservation containing a reservation time from the terminal device of a user, who is a reserving user, a reservation unit determines whether the current time is the reservation time. If it is determined that the current time is the reservation time, a prohibiting unit prohibits other users from using the image forming apparatus with the satisfaction of predetermined conditions, including a condition that the terminal device of the reserving user has approached the image forming apparatus. A prohibition removing unit determines whether a user approaching the image forming apparatus is the reserving user after the use of the image forming apparatus is prohibited, and removes the prohibition on the use of the image forming apparatus if the user is the reserving user (Para 0016-0082). However, Shibata does not disclose in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determining, by the processor, whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiating by the processor, printing of the print job.”
Therefore, the prior arts Masumoto, Prenn and Shibata alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determining, by the processor, whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; and in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiating by the processor, printing of the print job.”

Regarding independent claim 14, the closest prior art, Masumoto (US 2018/0004463) discloses image forming apparatus according to the present invention causes an image forming portion to perform image forming processing based on a security job issued by an output-permitted user, in a case where an outsider-use-possibility calculated by an outsider-use-possibility calculation portion becomes equal to or smaller than a predetermined threshold value on the basis of information of a movement trajectory of the output-permitted user and also the output-permitted user has been detected in an output-process-start area. Accordingly, it is possible to  “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job; and in response to a determination that the user is not moving toward the printer, delay initiation of the printing of the print job.”
Further, the next closest prior art Prenn (US 2003/0202100) discloses image-forming device with an external activity-recording camera is disclosed. The image-forming device includes a case, a printing mechanism disposed within the case, and the camera. The camera is disposed at the case, and is event-driven to record external activity around the image-forming device, (Para 0015-0036). However, Prenn does not disclose in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job; and in response to a determination that the user is not moving toward the printer, delay initiation of the printing of the print job.”
Finally, the next closest prior art Shibata (US 2015/0277806) discloses image forming apparatus accepts a reservation for itself from a terminal device communicably connected to the image forming apparatus via a network. Upon receiving a reservation containing a reservation time from the terminal device of a user, who is a reserving user, a reservation unit determines whether the current time is the reservation time. If it is determined that the current time is the reservation time, a prohibiting unit prohibits other users from using the image forming apparatus with the satisfaction of predetermined conditions, including a condition that the terminal device of the reserving user has approached the image forming apparatus. A prohibition removing unit determines whether a user approaching the image forming apparatus is the reserving user after the use of the image forming apparatus is prohibited, and removes the prohibition on the use of the image forming apparatus if the user is the reserving user (Para 0016-0082). However, Shibata does not disclose in the affirmative, “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job; and in response to a determination that the user is not moving toward the printer, delay initiation of the printing of the print job.”
 “in response to a determination that the user is within the certain threshold distance from the printer, determine whether the user is moving toward the printer based upon a decrease in the distance between the user and the printer over time; in response to a determination that the user is both within the certain threshold distance and is moving toward the printer based on the decrease in the distance between the user and the printer over time, initiate printing of the print job; and in response to a determination that the user is not moving toward the printer, delay initiation of the printing of the print job.”

Dependent claims 2-9, 11-13 and 15 are allowed because of their dependency to claims 1, 10 and 14 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677